EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Maxim A. Rapoport (Reg. No. 67,675) on 02/19/2021.


81.	(Currently Amended) A method for operating an electronic search system, the method comprising:
performing a search based on a received search term;
determining, using processing circuitry, whether a privacy policy opt-in indication was received prior to the receiving of the search term, the privacy policy opt-in being a consent for a service provider to store private information of a user;
in response to determining that the privacy policy opt-in indication was received, using full functionality of the electronic search system to filter results of the search based on the private information of the user;
in response to determining that the privacy policy opt-in indication was not received, using limited functionality of the electronic search system so that results of the search are not modified based on the private information of the user; and
transmitting for display, using transmission circuitry, the results of the search.


82.	(Previously Presented) The method of claim 81, further comprising:
transmitting for display the results of the search in a first navigation list in a first area on a screen, the first navigation list comprising at least some of the results of the search as a first plurality of selectable terms;
placing a cursor to highlight a current selectable term in the first navigation list in the first area of the screen, the current selectable term corresponding to a result in the results of the search, and


83.	(Previously Presented) The method of claim 82, wherein the search is a first search, the method further comprising:
receiving a selection of one of the selectable terms in the second navigation list;
in response to receiving the selection of one of the selectable terms in the second navigation list, performing a second search based on the selected term from the second navigation list; and
transmitting for display results of the second search comprising a third navigation list of selectable terms in a third area of the screen and a fourth navigation list of selectable terms or actions in a fourth area of the screen.


84.	(Previously Presented) The method of claim 82, wherein the search is a first search, the method further comprising:
receiving a selection of one of the selectable terms in a previously displayed navigation list;
performing a second search based on the selected term if the selected term in the previously displayed navigation list is a searchable term; and


85.	(Previously Presented) The method of claim 82, further comprising receiving a selection of one of the selectable terms or actions, and, if the selected one of the selectable terms or actions is an action, initiating performance of the selected action.

86.	(Previously Presented) The method of claim 85, further comprising initiating performance of the selected action, by:
scheduling a recording of an upcoming showing of the content if the selected action indicates recording content; and
initiating a download of the content if the selected action indicates downloading content.


87.	(Previously Presented) The method of claim 82, wherein the first navigation list comprises any one or more of a tag, a program title, or credits.





89.	(Previously Presented) The method of claim 81, wherein the results of the search comprise results that are allowed according to a privacy level selected by the user.

90.	(Previously Presented) The method of claim 89, further comprising receiving a selection of the privacy level.

91.	(Currently Amended) A system for operating an electronic search system, the system comprising:
a storage device; and
control circuitry configured to:
perform a search based on a received search term;
determine, using processing circuitry, whether a privacy policy opt-in indication was received prior to the receiving of the search term, the privacy policy opt-in being a consent for a service provider to store private information of a user;
in response to determining that the privacy policy opt-in indication was received, use full functionality of the electronic search system to filter results of the search based on the private information of the user;

transmit for display, using transmission circuitry, the results of the search.

92.	(Previously Presented) The system of claim 91, wherein the control circuitry is further configured to:
transmit for display the results of the search in a first navigation list in a first area on a screen, the first navigation list comprising at least some of the results of the search as a first plurality of selectable terms;
place a cursor to highlight a current selectable term in the first navigation list in the first area of the screen, the current selectable term corresponding to a result in the results of the search, and
transmit for display a second navigation list in a second area on the screen, the second navigation list comprising a second plurality of selectable terms or actions based upon the current selectable term of the first navigation list, the second area being different from the first area.

93.	(Previously Presented) The system of claim 92, wherein the search is a first search, the control circuitry further configured to:
receive a selection of one of the selectable terms in the second navigation list;

transmit for display results of the second search comprising a third navigation list of selectable terms in a third area of the screen and a fourth navigation list of selectable terms or actions in a fourth area of the screen.


94.	(Previously Presented) The system of claim 92, wherein the search is a first search, the control circuitry further configured to:
receive a selection of one of the selectable terms in a previously displayed navigation list;
perform a second search based on the selected term if the selected term in the previously displayed navigation list is a searchable term; and
transmit for display results of the second search comprising a current navigation list in one area of selectable terms based upon the selected search term in the previously displayed navigation list, wherein a current selectable term is highlighted, and a subsequent navigation list in another area of selectable terms or actions based upon the current selectable term of the current navigation list.


95.	(Previously Presented) The system of claim 92, the control circuitry further configured to receive a selection of one of the selectable terms or actions, and, if the selected one of the selectable terms or actions is an action, initiate performance of the selected action.


scheduling a recording of an upcoming showing of the content if the selected action indicates recording content; and
initiating a download of the content if the selected action indicates downloading content.

97.	(Previously Presented) The system of claim 92, wherein the first navigation list comprises any one or more of a tag, a program title, or credits.


98.	(Previously Presented) The system of claim 91, wherein the results of the search include or exclude related data or a related category of data.

99.	(Previously Presented) The system of claim 91, wherein the results of the search comprise results that are allowed according to a privacy level selected by the user.
100.	(Previously Presented) The system of claim 99, the control circuitry further configured to receive a selection of the privacy level. 


Allowable Subject Matter
Claims 81-100 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose “a search feature which allows a user the option to filter search results based on user’s private information only when a user opt-in to have his information stored by a service provider, wherein the opt-in occurs before the search query is made and provides full functionality of the search application”. The closest prior art  Badros USPG_Pub. 2005/0131866 of record allows user the abilty to limit search to user defined objects such as user’s favorite bookmarks wherein user can sole receive results from searching the limited database called the “personalized result” [fig. 3 entire; Para. 28-29, 58, 75]  however, there is no mention of selecting a personalized option before entering the search query and performing a search which is filtered by user private information invoking the full functionality of the search application as recited in the independent claims of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY BANTAMOI/Examiner, Art Unit 2423